
	
		II
		110th CONGRESS
		1st Session
		S. 737
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 in order to
		  measure, compare, and improve the quality of voter access to polls and voter
		  services in the administration of Federal elections in the
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Voter Advocate and Democracy Index
			 Act of 2007.
		2.Office of the
			 Voter Advocate and state requirement to report voter data
			(a)Office of the
			 Voter Advocate
				(1)In
			 generalSubtitle A of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following
			 new part:
					
						4Office of the
				voter advocate
							223.Office of the
				voter advocate
								(a)In
				generalThere is established within the Commission an Office of
				the Voter Advocate (in this section referred to as the
				Office).
								(b)DutiesThe
				Office shall develop and administer a program to—
									(1)collect the voter
				data described in subsection (c) from States with respect to each election for
				Federal office;
									(2)develop, refine,
				and publish a Democracy Index (as described in subsection (f));
									(3)make grants to
				eligible entities under section 224; and
									(4)provide
				recommendations to States to improve their performance in the administration of
				Federal elections (as determined based on a State-by-State comparison of the
				voter data collected under paragraph (1)).
									(c)Voter data
				describedThe voter data described in this subsection includes
				any data the Office determines appropriate for developing or refining the
				Democracy Index published under subsection (b), which may include the
				following:
									(1)The amount of
				time spent by voters waiting in line.
									(2)The number of
				voters who appeared at, or were incorrectly directed to, the wrong polling
				place.
									(3)The rate of voter
				ballots discarded or not counted, and the reasons those voter ballots were
				discarded or not counted.
									(4)Provisional
				voting rates, including the percentage of provisional ballots that were cast
				and not counted and the reasons those provisional ballots were not
				counted.
									(5)The number and a
				description of registration and election day complaints, including any problems
				faced by individual voters in becoming involved and effectively participating
				in the process and the reasons given for such problems.
									(6)The rate of
				voting system malfunctions and the time required on average to put
				malfunctioning voting systems back online or otherwise correct the malfunction,
				or to replace them.
									(d)Consultation
									(1)In
				generalIn developing and refining the Democracy Index published
				under subsection (b), the Office shall consult an independent Board of Advisors
				(as described in paragraph (2)).
									(2)Independent
				Board of AdvisorsThe Independent Board of Advisors consulted
				under paragraph (1) shall be composed of 20 members, selected by the Office
				from—
										(A)the academic,
				nonprofit, and election administration communities; and
										(B)Citizen Advisors
				nominated by the chief State election official of each State.
										(e)Coordination
				with StatesThe Office may, in coordination with a State, select
				precincts within the State on a sample basis from which to draw the information
				described in subsection (c) in order to form statistical conclusions. In
				forming such statistical conclusions, the Office may append the information
				collected from the samples to other information provided by the State that was
				collected with respect to elections for Federal office in that State.
								(f)Democracy
				IndexThe Democracy Index published under subsection (b) shall
				include the information described in subsection (c) with respect to each
				election for Federal office, presented on a State-by-State basis that allows
				for—
									(1)comparisons and
				rankings between States along each category of voter data collected under this
				section; and
									(2)an aggregate
				ranking of each State across all categories of such voter data.
									(g)ReportThe
				Office shall submit an annual report to Congress and to chief State elections
				officials of each State that includes the voter data collected under subsection
				(b), together with any recommendations for—
									(1)improving the
				types of voter data that are collected and included in the Democracy Index
				published under such subsection; and
									(2)taking into
				consideration the voter data collected under such subsection, legislation or
				administrative action to improve State performance in the administration of
				Federal elections (as determined based on a State-by-State comparison of such
				voter data).
									224.Democracy
				index pilot program
								(a)Establishment
									(1)In
				generalThe Office shall establish a Democracy Index Pilot
				Program (in this section referred to as the pilot program) for
				calendar year 2008 to make grants to eligible entities for the purpose of
				creating a Democracy Index (consistent with the requirements of section
				223).
									(2)Eligible
				entityIn this section, the term eligible entity
				means—
										(A)a State;
										(B)a nonprofit
				voting rights organization; and
										(C)any other
				organization the Office determines appropriate for the purpose of carrying out
				this section.
										(3)DurationThe
				pilot program shall be conducted with respect to the general election for
				Federal office held in 2008.
									(b)Use of
				fundsA grant awarded under subsection (a) shall be used for the
				following purposes:
									(1)For the
				collection of voter data described in section 223(c) through survey
				research.
									(2)The development
				and implementation of innovative proposals for adding—
										(A)to the types of
				voter data collected under such section; and
										(B)efficient
				mechanisms for collecting such voter data.
										(3)The development
				and use of methodologies to check such voter data for accuracy and
				uniformity.
									(c)Publication of
				program scope and measuresNot later than 6 months before the
				general election held in 2008, the Commission shall publish a description of
				the scope of the program, including—
									(1)the voter data
				that will be included in the Democracy Index (consistent with the requirements
				of section 223); and
									(2)which States will
				receive a grant and participate in the pilot program under this section.
									(d)ReportNot
				later than 6 months after the regularly scheduled general election for Federal
				office held in 2008, the Office shall submit a report to Congress and each
				chief State election officials on the pilot program conducted under this
				section, together with recommendations for such legislation and administrative
				action as the Secretary determines appropriate.
								225.FundingThere are authorized to be appropriated such
				sums as are necessary to carry out this
				part.
							.
				(2)Conforming
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 222 the
			 following:
					
						
							PART 4—Office of the Voter Advocate
							Sec. 223. Office of the Voter Advocate.
							Sec. 224. Democracy Index Pilot Program.
							Sec. 225.
				Funding.
						
						.
				(b)State
			 requirement
				(1)In
			 generalTitle III of the Help America Vote Act of 2002 is
			 amended—
					(A)by redesignating
			 sections 304 and 305 as sections 305 and 306, respectively; and
					(B)by inserting
			 after section 303 the following new section:
						
							304.Reporting of
				State voter data
								(a)In
				generalEach State shall submit to the Office of the Voter
				Advocate the voter data described in section 223(c) with respect to each
				election for Federal office. Such voter data shall be submitted at the time and
				place, and in the manner, requested by the Office of the Voter Advocate.
								(b)Effective
				dateThis section shall apply with respect to general elections
				for Federal office held after
				2008.
								.
					(2)EnforcementSection
			 401 of the Help America Vote Act of 2002 is amended by striking and
			 303 and inserting 303, and 304.
				(3)Conforming
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended—
					(A)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306,
			 respectively; and
					(B)by inserting
			 after the item relating to section 303 the following:
						
							
								Sec. 304. Reporting of State voter
				data.
							
							.
					
